DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15, in the reply filed on 2/8/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (WO 2015/092433).
Regarding claim 1, Reid et al. discloses a perovskite-containing solar cell module (fig. 5, also see figs. 10-14) comprising: 
a glass substrate (base layer 101 made of glass; page 6, lines 23-25; page 7, line 31 page 9, line 1);  
a first cell (102/103 of 133a/104); and  
a second cell (102/103 of 133b/104); 
wherein each cell (fig. 2) comprises, in order:
a first contact layer (102) comprising fluorine-doped tin oxide (page 9, lines 1-2), positioned on the substrate (101, fig. 2), and having an outside surface and a first thickness (see fig. 2; page 9, lines 1-3), 
an electron transfer layer comprising TiO2 (106 of titanium dioxide and 107 of titania, fig. 2; page 9, lines 6-9) and having a second thickness between 0.6-1.6 m (page 9, lines 6-9), which is right within the claimed range of 1 nm and 10 m ;
an active layer (109, fig. 2) comprising the perovskite (page 9, line 12) and having a third thickness (see fig. 2);
a hole transfer layer (p-type layer 108; page 9, lines 10-11) comprising Spiro-OMeTAD (page 8, lines 25-28) and having a fourth thickness (see fig. 2); and
a second contact layer (104, fig. 2) comprising copper (page 9, lines 3-4) and having a fifth thickness (see fig. 2),
the first cell (102/103 of 133a/104, fig. 5) and the second cell (102/103 of 133b/104, fig. 5) are electrically connected by a first gap (147, fig. 5) filled with the conductive material (135) of the second contact layer, or copper (see fig. 5), and
the first gap passes through the third thickness, the fourth thickness, and substantially through the second thickness to terminate at the outside surface (see fig. 5, as the gap/channel 147 passed through the phototactive layer 103 including 106-109).

Regarding claim 2, Reid et al. discloses a perovskite-containing solar cell module comprising: 
a substrate (101, figs. 11 and 17) having a first surface (or the top surface, see figs. 11 and 17);
a first cell (102/103 of 133a/104, figs. 11 and 17); and 
a second cell (102/103 of 133b/104, figs. 11 and 17);
wherein each cell (fig. 2) comprises, in order:
a first contact layer (102, fig. 2) comprising a first material (page 9, lines 1-3), positioned on the substrate (101, fig. 1), and having a second surface (or the top surface) and a first thickness (see fig. 2, page 9, lines 1-3);
an electron transfer layer (ETL, 106 and 107 of photoactive layer 103, fig. 2; page 9, lines 6-9) comprising a second material (page 9, lines 6-9) and having a second thickness (see fig. 2; page 9, lines 6-9);
an active layer (109 of photoactive layer 103, fig. 2) comprising the perovskite (page 9, line 12) and having a third thickness (see fig. 2);
a hole transfer layer (HTL, see p-type layer 108 of photoactive layer 103; page 9, lines 10-11) comprising a third material (see page 8, lines 24-29) and having a fourth thickness (see fig. 2); and
a second contact layer (104, fig. 2) comprising a fourth material (see page 9, lines 3-5) and having a fifth thickness (see figs. 2, 11 and 17),
the first cell (102/103 of 133a/104, figs. 11 and 17) and the second cell (102/103 of 133b/104, figs. 11 and 17) are electrically connected by a first gap (147, figs. 
the first gap (147) passes through the third thickness, the fourth thickness, and substantially through the second thickness to terminate at the second surface (e.g. the gap 147 passes through the photoactive layer 103, see figs. 11 and 17).

Regarding claim 3, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. further discloses a second gap (140, figs. 11 and 17) filled with the second material (143, figs. 11 and 17), wherein the second gap (140) passes substantially through the first thickness (of the first contact layer 102) to terminate at the first surface (of the substrate 101, see figs. 11 and 17), and the second gap separates the first contact (102) of the first cell (102/103 of 133a/104) from the first contact (102) of the second cell (102/103 of 133b/104, see figs. 11 and 17).

Regarding claim 4, Reid et al. discloses a solar cell module in claim 3 above, wherein Reid et al. discloses comprising a third gap (148, figs. 11 and 17)), wherein the third gap (148) passes through fourth thickness, the third thickness, and substantially through the second thickness (e.g. the third gap 148 passes through the photoactive layer 103, see figs. 11 and 17) to terminate at the second surface (or the top surface of the first contact layer 102, see figs. 11 and 17), and the third gap (148)  separates the second contact (104) of the first cell (102/103 of 133a/104) from the second contact (104) of the second cell (102/103 of 133b/104, see figs. 11 and 17).


Regarding claim 6, Reid et al. discloses a solar cell module as in claim 2 above, wherein the perovskite is a material that is defined by formula ABX3, A is a first cation, B is a second cation, and X is an anion (see  paragraph bridging pages 12 and 13, formula (I) described in pages 17-18  of evidentiary reference to Snaith et al., WO 2015/171518).

Regarding claim 8, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. discloses the first material (of the first contact layer 102) comprises a transparent conducting oxide such as SnO2 (see page 6, lines 26-28; page 7, line 32 through page 8, line 1; page 9, lines 1-3).

Regarding claim 9, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. discloses the second material (of the electron transport layer ETL 106 and 107 of n-type region) comprises TiO2 (e.g. titanium dioxide and titania; see page 9, lines 6-9) or SnO2 (see page 8, lines 20-23).

Regarding claim 10, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. discloses the ETL (106 and 107) has a thickness in the range of 0.6-1.6 m (or total thickness of 106 and 107; see page 9, lines 6-9), which is between 5 nm and 10 m.

Regarding claim 11, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. discloses the ETL (106 and 107) further comprises a compact layer (106; see page 9, 

Regarding claim 12, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. discloses the third material (of the p-type hole transfer layer 108) comprises spiro-OMeTAD or CuSCN (see page 8, lines 24-29).

Regarding claim 13, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. discloses the fourth material (of the second contact layer 104) comprises at least one of gold (Au), silver (Ag), copper (Cu), aluminum (Al), nickel (Ni) or a transparent conducting oxide (e.g. transparent conductor such as metal oxide; see page 9, lines 3-5; page 7, lines 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2015/092433) in view of Snaith et al. (WO 2013/171518).
Alternatively in regards to claim 6, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. teaches suitable perovskite described in WO 2013/171518 (page 8, lines 3-10).
Reid et al. does not explicitly show the perovskite is defined by ABX3, A is a first cation, B is a second cation, and X is an anion.
Snaith et al., or WO 2013/171518, discloses the perovskite is defined by ABX3, A is a first cation, B is a second cation, and X is an anion (see formulas (I), (IA) in pages 12-19, (IB) in pages 25-26).
It would have been obvious to one skilled in the art at the time the invention was made to have used the perovskite defined by ABX3 as taught by Snaith et al., because Reid et al. explicitly suggests doing so. 

Regarding claim 7, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. teaches suitable perovskite described in WO 2013/171518 (page 8, lines 3-10).
3 or MAxFA1-xPbI3, wherein x is between zero and one, inclusively.
Snaith et al., WO 2013/171518, discloses a perovskite comprises MAPbI3 (see CH3NH3PbI3 in pages 44, 50, 56) or MAxFA1-xPbI3 (see CH3NH3PbI3 in pages 44, 50, 56; it is noted that CH3NH3PbI3 is MAxFA1-xPbI3 with x is one, or perovskite comprising formamidinium cation FOPbI3 described in page 66, FOPbI3 is MAxFA1-xPbI3 with x is zero).
It would have been obvious to one skilled in the art at the time the invention was made to have used the perovskite comprising MAPbI3 or FOPbI3 (FAPbI3, as FA and FO are both representing formamidinium cation) as taught by Snaith et al., because Reid et al. explicitly suggests doing so. 

Regarding claim 14, Reid et al. discloses a solar cell module as in claim 2 above, wherein Reid et al. teaches using metal such as silver, gold, copper, aluminum, nickel or transparent metal oxide for the second contact layer (104, see page 9, lines 3-5 and page 7, lines 3-4). 
Reid et al. does not teach the second contact layer has a thickness between 1 nm and 10 m.
Snaith et al. teaches metal second contact layer (or second electrode made of metal) typically having a thickness of 50-250 nm, 100-200 nm or 150nm, and transparent metal oxide usually having a thickness of 200-600 nm or 300 to 500 nm (page 28, lines 5-16). 50-250nm, 100-200 nm, 150 nm, 200-600nm or 300-500 nm are right within the claimed range of 1 nm and 10 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Reid et al., by forming the second contact layer having a .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (WO 2015/092433).
Regarding claims 5 and 15, Reid et al. discloses a solar cell module as in claim 4 above, wherein Reid et al. discloses including an insulating layer (191, fig. 1) comprising a fifth material (e.g. insulating material such as glass or polymer, page 7 lines 10-14) and positioned on and covering the second contact layer (104, see fig. 1) and the second contact layer (104) is between the insulating layer (191) and the photoactive layer (103), therefore the second contact layer (104) is between the insulating layer (191) and the hole transporting layer (108 of the photoactive layer 103, see figs. 1 and 2). The insulating layer (191) is not electrically conductive (e.g. as it is made of insulating material such as glass and the equivalent polymer for protection, page 7 lines 10-13). Reid et al. also teaches filling the third gap (148) with insulator material (page 12, line 1), and using the same material of the covering layer (104) to fill in the gap (147, as Reid et al. shows gap 147 is filled by the same material of the covering layer 104 in figs. 11 and 17).
Reid et al. does not explicitly teach the fifth material fills the third gap (148).
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the solar module by filling the third gap (148) with the fifth material of the covering layer (191) for protection, because Reid et al. suggests filling the third gap (148, see page 12 line 1), filling 

Regarding claim 15, modified Reid et al. discloses a solar cell module in claim 5 above, wherein Reid et al. teaches the fifth material (for the layer 191) comprising a polymer (page 7, lines 10-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726